CENTAUR CAPITAL PARTNERS CODE OF ETHICS UPDATED JUNE 2007 REVIEWED JANUARY 2010 Centaur Capital Partners Code of Ethics Jan 2010 Introduction Centaur Capital Partners, L.P. (the “Company”) maintains a policy of strict compliance with the highest standards of ethical business conduct and the provisions of applicable federal securities laws, including rules and regulations promulgated by the U.S. Securities and Exchange Commission (the “SEC”). This Code of Ethics (the “Code of Ethics” or “Code”) applies to each employee of the Company.It is designed to ensure compliance with legal requirements and the Company’s standards of business conduct.Employees shall read and understand this Code of Ethics and uphold the standards in the Code of Ethics in their day-to-day activities at the Company. This Code of Ethics does not address every possible situation that may arise.
